MEMORANDUM **
Jose Luis Gonzalez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance, without opinion, of an immigration judge’s (“IJ”) decision denying his application for cancellation of removal under 8 U.S.C. § 1229b(b). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we review the IJ’s decision as the final agency determination, see Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir. 2003). We review de novo both constitutional claims, Torres-Aguilar v. INS, 246 F.3d 1267,1271 (9th Cir.2001), and the IJ’s legal determinations, Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1145 (9th Cir. 2002). We deny the petition.
Gonzalez’s contention that the BIA’s decision to streamline his appeal was incorrect because the IJ erred in finding the period of his continuous physical presence ended when the Notice to Appear was served lacks merit. See 8 U.S.C. § 1229b(d)(l); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 598 (9th Cir.2002). Gonzalez’s due process challenge to the BIA’s summary affirmance of the IJ’s decision is foreclosed by Falcon Carriche. See 350 F.3d at 849-52.
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Gonzalez’s motion for a stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal, and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.